Citation Nr: 9920704	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  95-13 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a right leg disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from February 1957 to June 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1994 rating decision from the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
polio affected right leg condition by reason of aggravation 
of the condition.  


FINDINGS OF FACT

1. All facts pertinent to the veteran's claims have been fully 
developed for purposes of adjudication.

2. The veteran's right leg condition was not aggravated by his 
military service, and any current right leg condition is 
due to residuals of childhood polio.


CONCLUSIONS OF LAW

The veteran's polio-affected right leg condition was not 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107, 
7109 (West 1991); 38 C.F.R. § 3.303; 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service entrance examination, dated in January 
1957, noted no lower extremity abnormalities, except a 
history of an early childhood fracture of the right ankle.  
On his report of medical history completed at enlistment, the 
veteran did not report any history of polio.  In May 1957, 
the veteran was examined due to difficulty performing duties.  
On examination, shortening of the right lower extremity was 
evident, and the physician noted moderate atrophy of the 
musculature of the right lower extremity.  The veteran 
reported a history of polio as a child.  

A report of the Board of Medical Survey (hereinafter 
"medical board"), in May 1957, indicated a diagnosis of 
partial flaccid muscle paralysis of the right lower extremity 
due to old polio.  The medical board stated that the 
veteran's condition was not incurred in the line of duty, 
existed prior to appointment or enlistment, and was not 
aggravated by service.  The veteran indicated that he had 
always noted that his right leg was considerably smaller and 
markedly weaker than the left, but was unaware that he had 
polio until approximately one month prior to hospitalization.  
The veteran was told by his mother that he had polio at the 
age of two and was unable to walk until the age of five.  The 
veteran reported weakness and cramping in the right leg and 
numerous falls while marching due to weakness of the right 
leg.  Measurements of the legs showed the right leg to be 
shorter and smaller in circumference than the left leg.  The 
medical board concluded that the veteran's disability was 
neither incurred in nor aggravated by his active service and 
the veteran waived his right to a Physical Evaluation Board 
prior to discharge from service.  

The veteran filed an initial claim for VA benefits for 
service connection for a right leg condition, due to 
aggravation by service, in April 1994.  In his VA Form 9, 
substantive appeal, received in March 1995, the veteran 
stated that his right leg, knee, and ankle condition was 
aggravated by the marching required during basic training.  

The veteran's Social Security records were received by the RO 
in May 1997.  These records included the report of the 
medical board dated in May 1957.  A disability evaluation was 
performed in December 1987.  The veteran indicated 
he developed polio at age 3-4 and had required aids to 
ambulation since that time, in the form of high-top shoes, 
crutches, or a cane.  Inability to afford special shoes and 
the onset of gout in 1983 had decreased the veteran's ability 
to walk distances or climb stairs.  The examiner made no 
mention of the veteran's military service.  

A social services orthopedic consultation in July 1989 
reported that the veteran stated that he had polio as an 
infant and always walked with crutches and braces and had 
never been independently ambulatory.  The veteran made no 
mention of his military service.  The physician indicated an 
assessment of progressive muscle weakness as a result of 
polio.  

At a December 1989 medical evaluation, the examiner indicated 
that, although the veteran provided a history of diagnosis of 
polio, the actual diagnosis was probably infantile right 
hemiparesis.  The examiner noted marked weakness in the right 
lower extremity.  The neurological evidence revealed that the 
veteran most likely had a rather fixed neurological 
impairment with rather marked residual hemiparesis on the 
right.  The examiner made no mention of the veteran's 
military service.  

A VA fee basis examination was conducted in January 1998 by 
A.C.M., M.D, who noted review of the veteran's claims file.  
Dr. A.C.M. noted that the veteran was unable to graduate from 
boot camp and was discharged from the military due to his 
right leg problem.  He also noted the veteran's history of 
right leg paralysis at age six months.  The veteran indicated 
that he was able to play and run with some limitations 
growing up.  The veteran reported that he had never used any 
braces, but used an elastic collar around the right knee for 
support and a cane to prevent falling.  Dr. A.C.M. indicated 
definite atrophy and some shortening of the right lower 
extremity compared to the left.  The physician indicated 
agreement with the diagnosis of old polio.  Dr. A.C.M. 
provided an impression of weakness of right lower extremity 
due to infantile polio.  He noted that, when the veteran was 
terminated from service, he refused a pension, because he 
thought the polio had nothing to do with service.  Due to 
this statement, and the current examination, Dr. A.C.M. 
confirmed that the veteran's condition had remained about the 
same since childhood and military training had no effect on 
his medical condition.  Dr. A.C.M. noted that any worsening 
of the veteran's condition over time was due to the aging 
process' effect on the damaged neurons, rather than anything 
to do with military service.  Dr. A.C.M. concluded that the 
veteran's right leg condition was not aggravated beyond 
normal progression of the condition.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  The United States Court of Veterans 
Appeals (Court) has held that the presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation.  Browder v. Derwinski, 1 Vet. App. 
204, 207 (1991).  

The Court has also held that the presumption of aggravation 
created by 38 C.F.R. § 3.306 applies only if the pre-service 
disability underwent an increase in severity during service.  
Falzone v. Brown, 8 Vet. App. 398, 402 (1995), Hunt, 1 Vet. 
App. at 296.  The determination whether a preexisting 
disability was aggravated by service is a question of fact.  
Doran v. Brown, 6 Vet. App. 283, 286 (1994).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

In the instant case, the veteran has submitted evidence of a 
current disability.  Dr. A.C.M. noted an impression of 
weakness of the right lower extremity due to infantile polio.  

The record also contains evidence of inservice complaints of 
the same condition.  The veteran's service medical records 
indicated that the veteran was discharged due to partial 
flaccid muscle paralysis of the right lower extremity due to 
old polio.  On service entrance examination in January 1957, 
no lower extremity abnormalities were noted.  The veteran 
complained of difficulty performing his duties due to right 
lower extremity weakness in May 1957.  A preexisting injury 
or disease will be considered to have been aggravated by 
active service, where there is an increase in severity during 
such service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Pursuant to this presumption and the service medical records, 
the Board finds that the veteran's claim for service 
connection for a right lower extremity condition is well 
grounded.  38 U.S.C.A. §5107(a) (West 1991).  The VA has a 
duty to assist the veteran in the development of all facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.103(a) (1998).  The claims folder contains all available 
service medical records and the RO has requested and received 
the available report of VA fee-basis medical examination.  
The veteran did not identify any post-service VA or private 
treatment of any disorder associated with his claim for 
service connection, which has not already been obtained.  It 
appears that all possible development has been completed, and 
the VA has satisfied its duty to assist the veteran under 
these circumstances.  38 U.S.C.A. § 5107(a).

Every veteran shall be presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1132 (West 1991); 38 C.F.R. § 3.304(b) (1997).  
The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by showing that 
the disorder existed prior to service, and if the government 
meets this requirement, by showing that the condition was not 
aggravated in service.  Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  The regulation requires that VA consider all of 
the relevant evidence of record when determining whether 
clear and unmistakable evidence exists to rebut the 
presumption, not just the persuasiveness of the evidence 
supporting pre-service incurrence of the disease or injury.  
See Vanerson v. West, 12 Vet. App. 254, 259 (1999), Crowe v. 
Brown, 7 Vet. App. 238, 245-246 (1994).  

The Board notes that no abnormalities of the lower 
extremities, except an early childhood ankle fracture, were 
noted on service entrance examination in January 1957.  The 
veteran indicated that he was unaware of his history of polio 
until a discussion with his mother during his period of 
military service.  Although the physicians of record disagree 
on the exact diagnosis of the early childhood disease, it is 
clear from the record, that the veteran suffered some early 
childhood neurological deficit, which affected his right leg.  
The veteran reported in May 1957 that he had always noted 
that his right leg was considerably smaller and weaker than 
his left.  The Social Security records indicated that the 
veteran reported that he had been unable to ambulate without 
aid since his early childhood disease prior to the age of 
five.  The Board finds that the record contains clear and 
unmistakable evidence that the veteran had a pre-existing 
right leg condition, prior to enlistment in the military, and 
must then address whether such condition was aggravated by 
his active duty service.  Kinnaman, 4 Vet. App. at 27.

The veteran contends that his right leg condition was 
aggravated by the marching required of him during his 
military service.  The medical board found that the veteran's 
disability was neither incurred in nor aggravated by his 
active service, noting that the veteran reported that he 
always had marked weakness in his right leg.  The Board notes 
that, although the veteran's service medical records 
were contained in the Social Security file, at three separate 
disability evaluations for Social Security purposes no 
mention was made of the veteran's military service as an 
etiology or aggravating factor for his current right leg 
condition.  In fact, the veteran reported that he had been 
unable to ambulate without aid since his bout with polio 
during childhood.  Finally, the opinion of Dr. A.C.M. 
indicated that the veteran's right leg condition was not 
aggravated beyond the normal progression of his childhood 
disease, and had remained about the same since his childhood.  
Dr. A.C.M. noted that any increase was due to the aging 
process and not to any residual of military training.  Based 
on the opinions of the medical board and Dr. A.C.M. and the 
veteran's own statements, the Board finds that the 
presumption of aggravation has been rebutted by clear and 
unmistakable evidence.  In fact, there is no competent 
medical evidence of record, which supports the veteran's 
contention that his condition was aggravated by his military 
service.  Therefore, the Board finds that the evidence 
preponderates against the veteran's claim for entitlement to 
service connection for a right leg condition, as aggravated 
by military service.  


ORDER

Entitlement to service connection for a right leg disability 
is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

